DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the after final amendment filed on January 4, 2022.  The amendment filed on January 4, 2022 has been entered.
Claims 18 and 21 have been cancelled. Claims 1-9, 11-17, 19 and 20 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed January 4, 2022, with respect to claims 1-9, 11-17, 19 and 20 have been fully considered and are persuasive.  The rejection of October 4, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious an electric drive module and method for operating for an electric motor vehicle having an electric motor a first drive gear operably driven by the output shaft; a first driven gear and a second driven gear supported for co-rotation on a shaft; a second drive gear supported for rotation on a drive shaft; a first chain member operably coupling the first drive gear to the first driven gear to cause the first driven gear to rotate in response to rotation of the first drive gear; a second chain member operably coupling the second driven gear to the second drive gear to cause the second drive gear to rotate in response to rotation of the second driven gear; wherein 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655